Determination of the respondent Correction Commissioner of the City of New York, dated March 3, 1989, which dismissed petitioner from his position as a correction officer, is unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County, Norman C. Ryp, J., entered on or about Sept. 6, 1989) is dismissed, without costs and without disbursements.
Upon a review of the record, we find that there existed a reasonable suspicion based on observations of the petitioner’s physical appearance and demeanor that the petitioner was under the influence of drugs so as to justify an order to submit to urinalysis. (Matter of Fulcher v Koehler, 159 AD2d 226.) The test results were reliable and were sufficient to justify the respondent’s determination (Matter of Lahey v Kelly, 71 NY2d 135). Concur—Murphy, P. J., Kupferman, Milonas, Ellerin and Rubin, JJ.